--------------------------------------------------------------------------------

Exhibit 10


RETIREMENT TRANSITION AND CONSULTING AGREEMENT


THIS RETIREMENT TRANSITION AND CONSULTING AGREEMENT (“Agreement”) is entered
into and effective this 18th day of March, 2008 (the “Effective Date”) by and
between Cabela’s Incorporated, a Delaware Corporation (“Company”) and Michael
Callahan (“Executive”).


RECITALS


WHEREAS, Executive is currently serving as Senior Vice President of Company, as
well as an officer and/or director for certain subsidiaries of Company;


WHEREAS, Executive has provided loyal and valuable service to Company for over
eighteen years, and has significant, unique and valuable knowledge of the retail
industry generally, as well as Company’s retail and multi channel programs,
processes and plans;


WHEREAS, Executive has expressed a desire to retire from employment with Company
and its subsidiaries;


WHEREAS, Company recognizes Executive’s significant contribution to Company and
its shareholders, as well Executive’s specialized knowledge of the industry and
Company;


WHEREAS, in order to facilitate a smooth and orderly transition within Company
upon Executive’s retirement, and to assure access to Executive’s unique and
valuable services, Company desires to retain the services of Executive as an
employee for a specified transition term, as described herein, and thereafter as
a consultant for a specified consulting period, as described herein, on the
terms and conditions set forth herein; and


WHEREAS, Executive is willing to continue Executive’s employment with Company
during the specified transition term and to provide consulting services to
Company during the specified consulting period pursuant to the terms and
conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth herein Company and Executive agree as follows:


1.           Employment Transition.  Except as otherwise provided herein,
Executive shall remain employed with Company on an at-will basis from the
Effective Date of this Agreement though May 17, 2008 (the “Transition Term”)
unless earlier terminated as provided below.


a.           Executive shall retire and terminate Executive’s employment with
Company effective May 17, 2008 (the “Separation Date”).  Executive hereby
resigns all directorships, offices and/or executive positions held by Executive
with Company or any of its subsidiaries or affiliates, with such resignations to
be effective on the Separation Date.


b.           During the Transition Term, Executive agrees to devote Executive’s
full business time, attention and energies to performing such duties on behalf
of Company as from time to time may be reasonably assigned to Executive by the
Board of Directors of Company (the “Board”) or the Chief Executive Officer of
Company (the “CEO”).


c.           Base Salary.  During the Transition Term, Company shall continue to
pay Executive a base salary at Executive’s current rate of $429,955.00 per annum
(the “Base Salary”).  Such Base Salary shall be payable during the Transition
Term in accordance with Company’s standard payroll policy for executives.


d.           Employee Bonus.  Executive has received a 2007 bonus in the gross
amount of $299,625.00, less applicable withholdings, in accordance with the
Company’s regular bonus payment procedure, which payment was provided in March
of 2008. Executive shall not be eligible for an employee bonus or other
incentive compensation for Executive’s services to Company in 2008 or
thereafter.

 
 

--------------------------------------------------------------------------------

 

e.           Employee Benefits.  Executive shall continue to be eligible during
the Transition Term to participate in Company’s health, life and disability
insurance plans, and Company’s retirement plans and other employee benefits, in
accordance with the terms of the respective policies and plans.


f.           Accrued Vacation.  On or before the first regular payday following
the Separation Date, Executive shall receive a lump-sum payment, less applicable
withholdings, as payment for all accrued and unused vacation owed to Executive
through the Separation Date.  As of the Effective Date of this Agreement,
Executive has 35.5 days of available and accrued vacation, and Executive may
continue to accrue and/or use accrued unused vacation through the Separation
Date.


g.           401(k).  Executive is a participant in Company’s 401(k) plan, which
participation shall end on the Separation Date.  Following the Separation Date,
Executive’s vested account balance will be available for distribution as allowed
by the plan.


2.           Separation Agreement.  Subject to Executive signing a Separation
Agreement and General Release in a form substantially similar to Exhibit “A”
attached hereto, with respect to any claims that Executive may have arising out
of Executive’s employment with Company through the Separation Date, Company
agrees to the following:


a.           Consulting Services.  Beginning on the Separation Date and
continuing for a period of two (2) years thereafter, unless extended by Company
as described below (the “Consulting Period”), Executive shall provide to Company
consulting services commensurate with Executive’s status and unique experience
and knowledge with respect to such matters, and Executive agrees to be available
for such consulting services as reasonably requested from time to time by the
CEO or other designated authority of the Company.  Executive shall use
Executive’s good faith efforts to perform such services to the best of
Executive’s abilities.  Notwithstanding anything to the contrary herein,
Executive hereby expressly grants Company the unilateral right to extend the
Consulting Period for an additional six (6) month period following the initial
two-year Consulting Period.


b.           Compensation.  During the Consulting Period, Company shall pay
Executive a gross monthly fee of $60,798.00.  The monthly fee shall be paid to
Executive the last business day of each month during the Consulting Period.


c.           Consulting Expenses.  During the Consulting Period, Executive will
be reimbursed for all reasonable business expenses that Executive incurs at the
request of Company in performing the Consulting Services for Company; provided,
however, that such expenses are pre-approved by the CEO, or other designated
authority of Company, and properly submitted and substantiated as requested by
Company.


d.           Health and Dental Coverage/COBRA.  Company shall, no later than 90
days following the Separation Date, pay to Executive a lump-sum cash payment in
the amount of $24,074.00 less applicable withholdings, in order to allow
Executive to continue Executive’s medical and dental coverage for up to eighteen
(18) months from Executive’s Separation Date under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).  Notwithstanding the foregoing, Executive
shall be solely responsible for initiating coverage under COBRA following the
Separation Date and applying the lump-sum payment provided herein to such
coverage.


e.           Other Insurance. Company shall, no later than 90 days following the
Separation Date, pay to Executive a lump-sum cash payment in the amount of
$20,000.00, less applicable withholdings, in order to assist Executive with
costs associated with other insurance expenses incurred by Executive.


f.           Stock Options.


(i)           1997 Stock Option Plan.  Executive was a participant in Company’s
1997 Stock Option Plan, and Executive and Company are parties to the Stock
Option Agreement dated July 24, 2003 (the, “2003 Stock Option”).  As of the
Effective Date of this Agreement, Executive has 73,400 vested stock options
under the 1997 Stock Option Plan, as amended (the “1997 Plan”).  Pursuant to the
1997 Plan, Executive shall have until July 24, 2008 to exercise the 2003 Stock
Option.



 
2

--------------------------------------------------------------------------------

 

(ii)           2004 Stock Plan.  Executive was a participant in Company’s 2004
Stock Plan, and Employee and Company are parties to Stock Option Agreements
executed May 1, 2004, April 14, 2005, May 9, 2006 and May 15, 2007.  As of the
Effective Date of this Agreement, Executive has 40,180 vested stock options
under the 2004 Stock Plan, as amended (the “2004 Plan”). Additionally, Company
shall accelerate the vesting of the remaining 3,670 unvested shares of common
stock granted to Executive pursuant to the Stock Option Agreement dated May 1,
2004.  All other options held by Executive under the 2004 Plan that have not
become vested on or before the Separation Date shall terminate and be canceled
immediately upon the Separation Date. Executive shall have twelve (12) months
from the Separation Date to exercise Executive’s vested options under the 2004
Plan.


g.           Transition Assistance.  Company shall, no later than 90 days
following the Separation Date, pay to Executive a lump-sum cash payment in the
amount of $5,000.00, less applicable withholdings, in order to assist Executive
with financial planning expenses associated with Executive’s retirement.


h.           Relocation Assistance. Company shall, no later than 90 days
following the Separation Date, pay to Executive a lump-sum cash payment in the
amount of $50,000.00, less applicable withholdings, in order to assist Executive
with costs associated with Executive’s relocation.


i.           Merchandise Discount.  During the Consulting Period, Executive will
receive a discount on merchandise purchased from Cabela’s retail stores equal
to, and under the same terms and conditions as, Executive’s current employee
discount.  Following the Consulting Period, Executive shall be eligible to
receive a merchandise discount as a retired employee pursuant to Cabela’s then
operating Employee Discount and Retirement Policy, if applicable.


3.           Independent Contractor Status.  During the Consulting Period,
Executive will be performing the Consulting Services as an independent
contractor and shall not be treated as an employee of Company.  Except as
expressly provided herein, no federal or state taxes will be withheld by Company
on behalf of Executive, and Executive will be responsible for the payment of all
federal and state taxes and non-reimbursed expenses attributable to Executive’s
performance of Consulting Services.  During the Consulting Period, Executive
shall not have the power or authority to contract in the name of Company or bind
Company in any manner, except as may be expressly authorized in writing from the
Board or CEO.  Executive shall indemnify and hold Company harmless from and
against any and all liability, actions, claims, demands, suits, costs, and
expenses, including reasonable attorney fees and costs of litigation and/or
settlement, asserted against or imposed upon Company and arising, directly or
indirectly, from any negligent or intentional acts of Executive during the
Consulting Period, unless such acts are taken within the scope of this Agreement
at the direction of Company.


4.           Termination.  This Agreement may be terminated prior to the end of
the Transition Term or the Consulting Period upon the occurrence of any one of
the following events:  (a) Executive’s death; (b) Executive’s physical or mental
disability; (c) for Good Reason by Executive; (d) for Cause by Company; or  (e)
the mutual written agreement of Executive and Company.  For purposes of this
Section 4, “Good Reason” means Company’s material breach of the terms of this
Agreement; provided, however, Company shall have fifteen (15) days to cure such
breach after receiving written notice of a breach.  Also, for purposes of this
Section 4, “Cause” means (i) the criminal conviction of Executive, or entering
of a guilty or nolo contendere plea by Executive with respect to any felony, or
a misdemeanor involving moral turpitude; (ii) Executive is engaged in conduct
that is materially detrimental to the business or reputation of Company;
(iii) Executive has committed fraud, misappropriation or embezzlement against
any individual or entity; (iv) repeated refusal by Executive to comply with
reasonable written or oral directives of senior management of Company which are
consistent with Executive’s transition and/or consulting duties; or
(v) Executive’s repeated failure to perform or repeated neglect of Executive’s
duties under this Agreement. Upon termination of this Agreement for any reason
during the Transition Term or Consulting Period, Company shall pay to Executive
Executive’s base salary or consulting fees calculated through the effective date
of the termination.  Executive is not entitled to any additional compensation or
consulting fees following the effective date of termination. Notwithstanding the
foregoing, the parties agree that in the event this Agreement is terminated
after the Separation Date pursuant to Section 4(a) above, and provided the
Executive has not yet received payment in accordance with Section 2(d) (Health
and Dental Coverage/COBRA), Section 2(e) (Other Insurance), Section 2(g)
(Transition Assistance), or Section 2(h) (Relocation Assistance) prior to such
termination, then any such unpaid amounts shall be paid to Executive’s estate.



 
3

--------------------------------------------------------------------------------

 

5.           Non-Competition and Confidentiality.  Executive agrees that Company
is engaged in a highly competitive business.  Executive also acknowledges and
agrees that Executive’s services to Company have been of a special and unique
nature and value to Company, and that due to the nature of Executive’s position
Executive has obtained in-depth knowledge of Company’s business practices and
strategies, customer information and other information considered confidential
and proprietary to Company.  Executive further agrees that as a consultant
Executive’s services will continue to be of a special and unique nature and
value to Company, and Executive will continue to be in a position of trust and
confidence in which Executive may continue to have access to, and become
familiar with, Company’s business practices and strategies, customer data and
other confidential information of Company during the Consulting
Period.  Therefore, Company and Executive agree as follows:


a.           Non-Competition.  During the Transition Period and Consulting
Period (except in the performance of Executive’s duties to Company), Executive
shall not, without the express written approval of the Board or the CEO,
directly or indirectly, on Executive’s own behalf or on behalf of others,
compete with Company, solicit, offer to provide, or provide any services to
Company’s customers similar to those Company offers to its customers, or work
for or become associated with any of Company’s competitors as an employee,
independent contractor, officer, director, investor or in any other
capacity.  For purposes of this Agreement, Company’s competitors shall include,
without limitation, Bass Pro Shops, Gander Mountain, Sportsman Warehouse, Dick’s
Sporting Goods, Scheels or any other multi-state and/or multi-channel retailer
engaged in the sale of consumer products associated with hunting and/or fishing.
The parties agree that this Non-Competition Covenant (Section 5.a.) shall not
prohibit or otherwise restrict Executive from associating with or participating
in trade groups, non-profit advocacy groups, or accepting any governmental
appointment or position. The parties further agree that this Non-Competition
Covenant (Section 5.a.) shall not prohibit or restrict Executive from becoming
associated with or participating in the sale, brokerage, marketing or
development of real property, or the manufacture or wholesaling of any product
or item; provided however, that Executive does not, directly or indirectly,
design, source, manufacture or market products exclusively for a Company
competitor, as described above; and in the case of real estate activities,
Executive does not engage, directly or indirectly, in a multiple listing and
marketing service similar to the service offered by Cabela’s Trophy
Properties.  Executive agrees that the covenants contained in this provision are
reasonable in scope, necessary to protect Company’s legitimate business
interests and do not constitute a restraint of trade with respect to Executive’s
ability to obtain other employment or to provide services to third parties.
Executive expressly acknowledges and agrees that Company competes heavily
throughout the United States and Canada, and as such, Company has legitimate and
significant interests in protecting its business from unfair competition
throughout the United States and Canada.


b.           Confidentiality.  During the Transition Period and Consulting
Period and thereafter, Executive shall not, without the express written consent
of the Board or the CEO, disclose Company’s Confidential Information to any
third party or entity, or use Company’s Confidential Information for any other
purpose than providing services to Company.  For purposes of this Agreement
Company’s “Confidential Information” shall mean any information not generally
known by third parties, including Company’s competitors or the general public,
whether or not expressly identified as confidential, including, without
limitation, information about Company’s software, software source codes, trade
secrets, marketing information, business plans, mergers and acquisitions, sales
information, training materials, data processing, internet or intranet services,
strategic plans, compensation, and finances, as well as information about
Company’s customers and potential customers, including their identities and
their business needs and practices.


c.           Enforcement.  Because Executive’s services are unique and Executive
has knowledge of and access to Company’s Confidential Information, Executive
acknowledges and agrees that Company would be irreparably damaged in the event
of Executive’s non-performance or breach of this Section 5, and that money
damages would be inadequate for any such non-performance or breach.  Therefore,
Company or its successors and assigns shall be entitled, in addition to any
other rights and remedies existing in their favor, to an injunction or
injunctions to prevent any non-performance or breach of any such provisions.

 
4

--------------------------------------------------------------------------------

 

6.           Non-Disparagement.  During the Transition Term, Consulting Period
and thereafter, Executive agrees not to make any direct or indirect derogatory
or disparaging statements regarding the business or reputation of Company or any
of its subsidiaries or affiliates, or any of their respective owners, directors,
officers, managers, agents or employees. Notwithstanding the foregoing,
Executive shall not be prohibited from providing truthful statements when
required in the course of litigation, administrative proceedings, governmental
investigations, and other legal proceedings whenever required by law or
requested as part of a business inquiry by the officers and/or directors of
Company.  Company agrees that it will direct all officers of the Company not to
make any derogatory or disparaging statements regarding Executive to any third
party during the Transition Term, Consulting Period or thereafter.
Notwithstanding the foregoing, Company and its officers, directors and employees
shall not be prohibited from providing truthful statements when required in the
course of litigation, administrative proceedings, governmental investigations,
and other legal proceedings whenever required by law.


7.           Cooperation.  During the Transition Term, Consulting Period and
thereafter, if requested by Company, Executive shall cooperate and assist
Company in any dispute, proceeding or investigation in which Company or any of
its subsidiaries or affiliates may be involved, or which involves facts or
events that existed or arose during Executive’s employment with Company or the
Consulting Period.


8.           Conditions.  Executive understands and agrees that the compensation
and benefits provided to Executive pursuant to this Agreement are subject to
Executive’s continued compliance with the terms and conditions provided herein,
including, without limitation, the Non-Competition and Confidentiality covenants
provided in Section 5 above.


9.           Return of Property.  Within fourteen (14) days of Executive’s
Separation Date or, to the extent such property is reasonably required for
Executive’s performance of the Consulting Services hereunder, at the termination
of the Consulting Period, or upon demand by Company, Executive agrees to return
to Company all Company property of every kind, including, but not limited to,
all computers, laptops, cell phones, manuals, books, keys, access cards, credit
cards, calling cards, records, computer passwords, personnel lists, customer
lists, and all other lists and other written or printed materials, which contain
any Company Confidential Information, whether furnished by Company or prepared
by Executive.


10.           Governing Law and Severability.  This Agreement shall be governed
by and construed in accordance with the laws of the state of Nebraska, without
regard to its conflict of laws provision.  The parties agree that all actions
arising directly or indirectly out of this Agreement shall be litigated only in
the appropriate court that is physically located in Nebraska and the parties
hereby irrevocably consent to the jurisdiction and venue of those courts over
the parties to this Agreement.  Should any provision of this Agreement be
declared illegal or unenforceable by a court of competent jurisdiction and
cannot be modified to be enforceable, such provision shall be deemed null and
void, leaving the remainder of the Agreement in full force and effect.  


11.           Assignment.  This Agreement and the rights, interests and
obligations of Company hereunder shall be assignable to and shall inure to the
benefit of any person, corporation, partnership or entity that succeeds to all
or substantially all of the business or assets of Company.  This Agreement is
not assignable by Executive.


12.           Advice of Counsel.  Executive acknowledges and agrees that
Executive has been informed and advised, and is hereby expressly advised, that
Company’s legal counsel does not represent Executive or Executive’s interests in
this matter and that Executive should, and has the right to, consult with an
attorney of Executive’s choosing prior to signing this Agreement.  Executive
acknowledges that Executive is responsible for Executive’s own attorneys’ fees
and costs relating to this matter.


13.           Integration and Amendment.  This Agreement, including the initial
paragraph and the recitals to this Agreement, each of which is incorporated
herein and made part of this Agreement by this reference, is a complete
agreement between the parties and supersedes all prior discussions, negotiations
and agreements with regard to the subject matter herein, whether oral or
written.  This Agreement shall supersede and replace any prior employment
agreement between the parties. The previous sentences notwithstanding, Executive
expressly acknowledges that as an employee of Company, Executive was and is
subject to additional policies and agreements instituted for the purpose of
protecting the confidential and proprietary information, trade secrets and
goodwill of Company and its subsidiaries and affiliates; and as such, Executive
expressly acknowledges that all such policies and agreements shall not be
replaced and superseded by this Agreement, but shall be used together with this
Agreement to protect the interests of Company and its subsidiaries and
affiliates to the fullest extent allowed by law. This Agreement shall be binding
upon and for the benefit of the parties and their respective heirs, executors,
administrators, successors, devisees, permissible assigns, personal
representatives and legal representatives.  No supplement, modification or
amendment to this Agreement shall be binding unless executed in writing by
Executive and Company.

 
5

--------------------------------------------------------------------------------

 



14.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be deemed to be an original and both which
taken together will constitute one and the same agreement.


IN WITNESS, WHEREOF, Company and Executive have executed this Agreement as of
the Effective Date written above.




Cabela’s Incorporated
                     
By:
/s/ Dennis Highby
 
/s/ Michael Callahan
Dennis Highby, President
and Chief Executive Officer
 
Michael Callahan




 
6

--------------------------------------------------------------------------------

 

EXHIBIT “A”


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the "Agreement") is made and
entered into this ___ day of May, 2008, by and between Cabela’s Incorporated
(“Company”) and Michael Callahan ("Executive").


BACKGROUND


A.
Executive’s employment with Company terminated on May 17, 2008.



B.
Company and Executive have agreed to enter into a consulting arrangement as
described in that certain Retirement Transition and Consulting Agreement dated
March 18, 2008.



In consideration of and as a condition to the consulting arrangement and related
benefits as described in the Retirement Transition and Consulting Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:


 
1.
Termination of Employment. Executive’s employment with Company terminated
effective May 17, 2008 (the “Separation Date”). Company shall pay Executive
Executive’s regular base salary through the Separation Date and accrued unused
vacation in the gross amount of $_______. All other employee benefits terminated
on the Separation Date; provided, however, Executive shall be eligible to
continue participation in Company’s group health insurance to the extent
provided by law commonly known as COBRA.



 
2.
Release.  Executive hereby releases and forever discharges Company, its parent,
subsidiaries and affiliates, and their respective officers, directors, employees
and agents, from any and all claims, damages (including attorney fees), demands,
actions or causes of action of any kind or nature, whether known or unknown,
arising out of Executive’s employment with Company and/or the termination of
Executive’s employment by Company, (collectively the “Claims”) including, but
not limited to, any Claims alleging breach of contract or any tort, and Claims
under any federal, state or local statutory or common laws, including, but not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act, the Fair Labor
Standards Act, the Nebraska Age Discrimination in Employment Act, the Nebraska
Fair Employment Practices Act, and the Nebraska Wage Payment and Collection Act,
all as amended. Notwithstanding the foregoing, Executive does not release any
claims with respect to the Indemnification Agreement between Employee and
Company dated June 18, 2004, or any directors’ and officers’ liability insurance
(“D&O Insurance”) policy covering Executive during his employment with Company.

 
 

 
3.
Confidentiality and Noncompetition.  Executive expressly acknowledges that
Executive remains bound by the terms and conditions of the Confidentiality and
Noncompetition Agreement between Company and Employee dated April 14, 2005, as
well as the Retirement Transition and Consulting Agreement dated March 18,
2008.  



 
4.
Remedies.  Executive acknowledges that any breach of any of the covenants or
agreements contained in this Agreement will cause immediate and irreparable
injury to Company.  In the event of a breach or threatened or intended breach of
this Agreement by Executive, Company, in addition to all other legal and
equitable remedies available to it, shall be entitled to injunctive relief to
enforce this Agreement.  Additionally, all further obligations of Company with
respect to consulting compensation shall terminate.



 
5.
Review Period.  Executive confirms and acknowledges that Executive has been, and
is hereby, expressly advised to consult with an attorney prior to signing this
Agreement, that Executive has read and understands this Agreement, and that
Executive has signed this Agreement freely and voluntarily.  Executive further
acknowledges that Executive has been given up to twenty-one (21) days to
consider signing this Agreement (the “Review Period”).  Executive may sign this
Agreement before expiration of the Review Period by signing and delivering to
Company this Agreement and the Waiver of the 21-Day Review Period attached
hereto as Exhibit “1” and incorporated by this reference.


 
7

--------------------------------------------------------------------------------

 

 
6.
Right of Revocation.  Executive acknowledges and understands that Executive may
revoke this Agreement for a period of up to seven (7) days after Executive
executes it (not counting the day it is signed).  To revoke this Agreement,
Executive must give written notice to Company stating that Executive wishes to
revoke this Agreement, by providing notice by hand-delivery, mail or facsimile
to Cabela’s Legal Department, Cabela’s Incorporated, One Cabela Drive, Sidney,
Nebraska 69160, (308) 255-2779 (telephone) and (308) 254-8060 (facsimile).  This
Agreement shall become effective on the eighth (8th) day following the date it
is executed by Executive (the “Effective Date”).



 
7.
General. This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Nebraska.  Each party agrees that any
action by either party to enforce the terms of this Agreement may be brought by
the other party in an appropriate state or federal court in Nebraska and waives
all objections based upon lack of jurisdiction or improper or inconvenient venue
of any such court.  This Agreement, including the initial paragraph and the
recitals to this Agreement, each of which is incorporated herein and made part
of this Agreement by this reference, is a complete agreement between the parties
and supersedes all prior discussions, negotiations and agreements with regard to
the subject matter herein, whether oral or written.  This Agreement shall be
binding upon and for the benefit of the parties and their respective heirs,
executors, administrators, successors, devisees, permissible assigns, personal
representatives and legal representatives.  No supplement, modification or
amendment to this Agreement shall be binding unless executed in writing by
Executive and Company.



The parties hereto have executed this Separation Agreement and General Release
as of the day and year first above written.




Cabela’s Incorporated
                     
By:
           
Michael Callahan
Its:
   
 


 
8

--------------------------------------------------------------------------------

 



Exhibit “1”


WAIVER OF 21-DAY REVIEW PERIOD


I, the undersigned, hereby knowingly and voluntarily waive the twenty-one (21)
day review period to consider the Separation Agreement and General Release
(“Agreement”) set forth above.  I fully understand and agree that by signing
this WAIVER I surrender for all time whatever right(s) and/or claim(s) I may
have to challenge the Agreement set forth above because a full twenty-one days
did not expire before I signed said Agreement in exchange for expediting
implementation of the terms of the Agreement.  I have read, fully understand and
consent to the terms of this WAIVER, and I sign it in the absence of fraud,
duress, undue influence or reliance upon any oral and/or written representations
not included in the terms of this WAIVER.  This WAIVER shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any interested party.


Dated:
           
    Michael Callahan



9

--------------------------------------------------------------------------------


Back to  Form 8-K [form8k.htm]